 1 Isaac M. Gabriel (Cal. Bar No. 325008)
   QUARLES & BRADY LLP
 2 One Renaissance Square
   Two North Central Avenue
 3
   Phoenix, Arizona 85004
 4 Telephone: (602) 230-4622
   Facsimile: (602) 420-5033
 5 E-mail: isaac.gabriel@quarles.com

 6 Attorneys for Molson Coors Beverage USA LLC
   f/k/a MillerCoors LLC
 7

 8                               UNITED STATES BANKRUPTCY COURT

 9                               NORTHERN DISTRICT OF CALIFORNIA
10                                          OAKLAND DIVISION
11
     In re:                                               Case No. 20-40990-RLE
12
     FAIRN & SWANSON, INC.,                               Chapter 7
13
                            Debtor.                       APPLICATION OF MOLSON COORS
14                                                        BEVERAGE USA LLC FOR
15                                                        ALLOWANCE AND PAYMENT OF
                                                          CHAPTER 7 ADMINISTRATIVE
16                                                        EXPENSE UNDER BANKRUPTCY
                                                          CODE §503(B)(9)
17

18

19            1.     Molson Coors Beverage USA LLC f/k/a MillerCoors, LLC ("Molson Coors"), was a

20 supplier of goods to Fairn & Swanson, Inc. ("Debtor") prior to the commencement of Debtor's

21 bankruptcy proceedings.

22            2.     On June 2, 2020 (the "Petition Date"), Debtor commenced the above-captioned case

23 by filing a voluntary petition for relief under Chapter 7 of the United States Bankruptcy Code, 11

24 U.S.C. §§101 et seq. (the "Code").

25            3.     Prior to the Petition Date, Molson Coors supplied goods to Debtor on an open account.

26            4.     Pursuant to Code §503(b)(9), administrative expenses "shall be allowed" for "the value

27 of any goods received by the debtor within 20 days before the date of commencement of a case under

28

Case: 20-40990        Doc# 78     Filed: 09/09/20    Entered: 09/09/20 11:09:56      Page 1 of 4
     QB\64551695.1
 1 this title in which the goods have been sold to the debtor in the ordinary course of such debtor's

 2 business."

 3           5.      Within 20 days prior to the Petition Date, and specifically on or about May 19, 2020,

 4 Debtor received goods from Molson Coors, which goods Molson Coors sold to Debtor in the ordinary

 5 course of Debtor's business, with an aggregate value of $11,251.40. The invoice supporting the goods

 6 delivered to the Debtor and the amount owed thereunder is attached hereto as Exhibit "A".

 7           6.      Molson Coors has not been paid any of the amounts set forth in Exhibit "A".

 8           7.      By this Request, and pursuant to Code §503(b)(9), Molson Coors seeks allowance of a

 9 Chapter 7 administrative expense claim in the amount of $11,251.40, to be paid pursuant to the

10 provisions of the Code and any orders entered by the Court authorizing payment of §503(b)(9) claims.

11           8.      This Application is supported by the Declaration of Christopher Wittman in Support of

12 Application of Molson Coors Beverage USA LLC For Allowance And Payment of Chapter 7

13 Administrative Expense Under Bankruptcy Code §503(b)(9) filed contemporaneously herewith.

14           WHEREFORE, Molson Coors asks this Court to enter an Order (A) allowing Molson Coors a

15 Chapter 7 administrative expense claim in the amount of $11,251.40 pursuant to § 503(b)(9); (B)

16 ordering the Debtor to pay such allowed administrative expense immediately as an undisputed claim

17 pursuant to the provisions of the Code and the orders entered by this Court governing distributions,

18 and (C) granting Molson Coors such other and further relief as this Court deems appropriate.

19

20 September 9, 2020                              Respectfully submitted,

21                                                Isaac M. Gabriel, Esq. (Cal. Bar No. 325008)
                                                  QUARLES & BRADY LLP
22
                                                  One Renaissance Square
23                                                Two North Central Avenue
                                                  Phoenix, Arizona 85004
24

25                                                By /s/ Isaac M. Gabriel
26                                                Attorneys for Molson Coors Beverage USA LLC f/k/a
27                                                MillerCoors, LLC

28



Case: 20-40990        Doc# 78     Filed: 09/09/20      2
                                                     Entered: 09/09/20 11:09:56      Page 2 of 4
     QB\64551695.1
                            Exhibit "A"




Case: 20-40990   Doc# 78   Filed: 09/09/20   Entered: 09/09/20 11:09:56   Page 3 of 4
  MillerCoors LLC                                                                                                     INVOICE
  Chicago, IL 60606-5888
                                                                                                            Page Number:        1 of 1
   Bill To Customer: 800119
                                                                                                            Invoice #:          1040778508
   FAIRN & SWANSON INC SEATTLE
                                                                                                            Invoice Date:       05/19/2020
   400 LANCASTER ST
                                                                                                            Carrier:            EXPT EXPORT CARRIER
   OAKLAND CA 94606
                                                                                                            Vehicle #:          172
   USA
                                                                                                            Due Date:           06/08/2020
                                                                                                            Shipped From:       2070 FORT WORTH DC
   Ship To Customer:    602005                                                                              Shipment #:         80106400
   FAIRN & SWANSON INC                                                                                      Delivery #:         500860682
   9475 NICOLA TESLA CT
   SAN DIEGO CA 92154
   USA

   Payer:         800119             FAIRN & SWANSON INC SEATTLE

      Dist. PO               Gallons             Order SKU                         Description                  QTY           UOM           Price              Amount           State Excise
    Sales Order                                    MSKU                                                                                                         USD                 Tax
     Reference                                   Dist. SKU
3022253                       3,024.054 700537                        MGD 24 4/6 12OZ GL LN                     1,344        CAS              $8.100             $10,886.40
110100106                               30244                         BTL BSK CTN (4) ND P6 TR


                                            900001                    PALLET,PLASTIC,40X32                      21           EA              $15.000                 $315.00



                                            900029                    BULKHEAD,SPACER,PLASTIC, 6                             EA               $5.000                  $30.00
                                                                      48X36X16


                                            900031                    SEPARATOR,PLASTIC,                        4            EA               $5.000                  $20.00
                                                                      75X32X2,
                                                                      TRUCK



                  Beer:       3,024.054                                                                                                      Beer:               $10,886.40
                                                                                                                                      Other Items:                  $365.00
                  Total:      3,024.054                                                                                                Total USD:                $11,251.40




                                                                                                                        Delivery Terms:FOB, ORIGIN
                                                                                                                        Invoice Questions: (855)778-3375, press 1, press 1
                                                                                                                        All other billing questions: GMBilling@MillerCoors.com
PAYMENT WILL BE OBTAINED VIA ELECTRONIC FUNDS TRANSFER ON DUE DATE.
Seller represents that with respect to the production of the articles covered by this invoice, it has fully complied with the provisions of the Fair Labor Standards Act of 1938, as
amended. Payable at par in Federal Reserve Funds. Title and risk of loss in all goods sold hereunder shall pass to Buyer upon Seller's delivery to carrier at shipping point.




                 Case: 20-40990                   Doc# 78             Filed: 09/09/20                 Entered: 09/09/20 11:09:56                           Page 4 of 4
